                                            Case 4:21-cv-03682-PJH Document 15 Filed 08/02/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MAGNOLIADRHOMES LLC, et al.,
                                                                                        Case No. 21-cv-03682-PJH
                                   8                   Plaintiffs,

                                   9             v.                                     ORDER GRANTING MOTION FOR
                                                                                        REMAND AND DENYING MOTION
                                  10       RICHARD KAHN, et al.,                        FOR SANCTIONS
                                  11                   Defendants.                      Re: Dkt. Nos. 11, 13

                                  12
Northern District of California
 United States District Court




                                  13           Before the court are plaintiffs Magnoliadrhomes, LLC’s and Youlin Wang’s
                                  14   (collectively, “plaintiffs”) motion for remand (Dkt. 11) and motion for sanctions (Dkt. 13).
                                  15   Defendants Richard Kahn (“Kahn”) and Forensic Professional Group, USA, Inc. (“FPG”)
                                  16   (collectively, “defendants”) failed to file any opposition to either motion. The court finds
                                  17   that both motions are suitable for decision without oral argument and VACATES the
                                  18   August 5, 2021 and August 26, 2021 hearings. Having read plaintiffs’ papers and
                                  19   carefully considered their arguments and the relevant legal authority, the court GRANTS
                                  20   the motion for remand and DENIES the motion for sanctions.
                                  21                                         BACKGROUND
                                  22           On December 11, 2020, plaintiffs filed their operative first amended complaint
                                  23   (“FAC”) in Santa Clara County Superior Court against defendants, as well as four other
                                  24   persons. Dkt. 11-1 ¶ 3.1 On February 8, 2021, plaintiffs served defendants with the FAC
                                  25

                                  26   1 Despite their service of process prior to this action’s removal, Dkt. 11-1 ¶¶ 5-8, those
                                  27   four persons did not join defendants’ removal, Dkt. 1 (Notice of Removal) at 2 (stating
                                       that only defendant “removes [sic] to this federal court, the state court action described
                                  28   below.”). The court will collectively refer to these four persons as the “non-removing
                                       defendants.”
                                            Case 4:21-cv-03682-PJH Document 15 Filed 08/02/21 Page 2 of 6




                                   1   and summons. Id. ¶ 4; Dkt. 11-1 at 9-10 ¶ 3 (proof of service on Kahn in both his
                                   2   individual capacity and capacity as registered agent for FPG). In their FAC, plaintiffs
                                   3   allege claims under both state and federal law. Dkt. 1-2 (FAC) ¶¶ 81-209. The court
                                   4   need not detail the allegations underlying this action to decide the instant motions.
                                   5          On May 17, 2021, defendants filed a six-page notice of removal. Dkt. 1. They did
                                   6   not file the certification regarding removed cases required by this court’s standing order.2
                                   7          On June 16, 2021, plaintiffs filed the instant motion to remand. Dkt. 11. In it, they
                                   8   request that the court remand this action to the Santa Clara County Superior Court. Id. at
                                   9   4. They also request that the court reimburse plaintiffs their attorneys’ fees and costs for
                                  10   obtaining remand “in an amount and manner to be determined by this Court.” Id.
                                  11   Defendants failed to file any opposition to plaintiffs’ motion for remand.
                                  12
Northern District of California




                                              On July 14, 2021, plaintiffs then filed the instant motion for sanctions. Dkt. 13. In
 United States District Court




                                  13   it, they request that the court impose monetary and non -monetary sanctions on
                                  14   defendants as well as their counsel, Douglas Everett Klein (“Counsel Klein”), for violation
                                  15   of Rule 11. Id. Again, defendants failed to file any opposition. On August 2, 2021, three
                                  16   days before the scheduled hearing on this matter, defendants filed a statement of non -
                                  17   opposition to the motion for remand. Dkt. 14.
                                  18                                          DISCUSSION
                                  19   I.     Remand Is Proper
                                  20          “A motion to remand is the proper procedure for challenging removal.” Moore-
                                  21   Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009). A federal court
                                  22   properly remands an action to state court when it either lacks subject matter jurisdiction
                                  23   over such action or there is a defect in removal procedure. Allen v. UtiliQuest, LLC, 2014
                                  24   WL 94337, at *2 (N.D. Cal. Jan. 9, 2014) (“A remand may be ordered either for lack of
                                  25   subject matter jurisdiction or for any defect in the removal procedure.”).
                                  26          Title 28 U.S.C. § 1446 generally permits a defendant to remove an action within
                                  27
                                       2https://cand.uscourts.gov/wp-content/uploads/judges/hamilton-pjh/PJH_Standing-Order-
                                  28
                                       Removed-Cases.pdf
                                                                                 2
                                             Case 4:21-cv-03682-PJH Document 15 Filed 08/02/21 Page 3 of 6




                                   1   only 30 days of such defendant’s receipt of the complaint or summons. 28 U.S.C. §
                                   2   1446(b)(1). “The burden of establishing federal jurisdiction falls on the party invoking the
                                   3   removal statute.” Williams v. Caterpillar Tractor Co., 786 F.2d 928, 930 (9th Cir. 1986),
                                   4   aff'd but disapproved on other grounds Caterpillar Inc. v. Williams, 482 U.S. 386, 391 n.4
                                   5   (1987).
                                   6           Defendants had until March 10, 2021 to remove this action. They filed th eir notice
                                   7   of removal on May 17, 2021. Thus, defendants’ removal was untimely.
                                   8           The authorities cited by defendants in their notice of removal to support their
                                   9   allegation that they complied with the applicable deadline do not alter that conclusion.
                                  10   First, two of those authorities, Tedford v. Warner-Lambert, 327 F.3d 423 (5th Cir. 2003)
                                  11   and Leslie v. Banctec Serv. Corp., 928 F. Supp. 341 (S.D.N.Y. 1996), do not bind this
                                  12
Northern District of California




                                       court. On that basis, the court need not and will not consider them.
 United States District Court




                                  13           That leaves Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990). The
                                  14   portion of that case cited by defendants discusses equitable tolling. 498 U.S. at 95
                                  15   (“Time requirements in lawsuits between private litigants are customarily subject to
                                  16   ‘equitable tolling.”). Defendants neglect any explanation for why the application of that
                                  17   principle is appropriate (or permissible) in this case. The court itself does not see one.
                                  18           In light of the above, the court grants plaintiffs’ motion to remand on grounds that
                                  19   defendants failed to comply with § 1446(b)(1)’s removal deadline. Given that, the court
                                  20   need not consider plaintiffs’ alternative arguments in support of remand. Dkt. 11 at 9-11.3
                                  21   II.     The Court Awards Attorney’s Fees and Costs for Obtaining Remand
                                  22           When issuing an order remanding a removed case to federal court, a district court
                                  23   may “require payment of just costs and any actual expenses, including attorney fees,
                                  24

                                  25   3 For the record, the court notes certain shortcomings in those arguments. First, in their
                                  26   FAC, plaintiff alleges federal law claims. Thus, the applicability of Title 28 U.S.C. §
                                       1441(b)(2)’s “forum defendant rule,” Dkt. 11 at 11, is beside the point. Second, plaintiffs
                                  27   criticize defendant for failing to obtain the consent of the non -removing defendants prior
                                       to removing this action. Id. at 9-10. Plaintiffs, however, fail to explain how or why
                                  28   defendants’ removal is based “solely under [Title 28 U.S.C.] section 1441(a),” which is a
                                       precondition for § 1446(b)(2)(A)’s consent requirement.
                                                                                       3
                                          Case 4:21-cv-03682-PJH Document 15 Filed 08/02/21 Page 4 of 6




                                   1   incurred as a result of the removal.” 28 U.S.C. § 1447(c). When construing this statute,
                                   2   the Supreme Court has held that “absent unusual circumstances, attorney’s fees should
                                   3   not be awarded when the removing party has an objectively reasonable basis for
                                   4   removal.” Martin v. Franklin Cap. Corp., 546 U.S. 132, 136 (2005).
                                   5          The court finds that defendants lack an objectively reasonable basis for removal.
                                   6   Critically, Title 28 U.S.C. § 1446(b)(1)’s 30-day removal deadline is clear and was
                                   7   obviously applicable to defendants’ removal decision. In their notice of removal,
                                   8   defendants failed to offer any authority or argument explaining their failure to comply with
                                   9   that deadline.
                                  10          Moreover, the court infers that defendants subjectively understood their non -
                                  11   compliance with that deadline. Two procedural facts support that inference. First,
                                  12
Northern District of California




                                       defendant failed to file any opposition to the motion for remand. Second, defendants
 United States District Court




                                  13   failed to comply with this court’s standing order requiring a removing party to make
                                  14   certain certifications concerning an action’s removal. That latter failure is particularly
                                  15   telling because a key piece of information called for in that certification is “[w]hether the
                                  16   notice of removal was dated more than thirty (30) days after the first defendant was
                                  17   served.” https://cand.uscourts.gov/wp-content/uploads/judges/hamilton-
                                  18   pjh/PJH_Standing-Order-Removed-Cases.pdf, ¶ 2.
                                  19          Defendants’ belated statement of non -opposition does not alter that inference.
                                  20   Defendants say that “recent case law no longer supports the assertion of diversity
                                  21   jurisdiction.” Dkt. 14 at 2. However, they fail to cite any specific new authority
                                  22   substantiating that position. Further, defendants do not offer any justification for their
                                  23   decision to untimely remove this action. In their statement of non -opposition, defendants
                                  24   contend that they had “to quickly act to avoid any new prejudice . . . by a tardy removal.”
                                  25   Id. That contention lacks merit. As explained above, the deadline for removal had
                                  26   occurred over two months before defendants removed this action—thus, any tardiness
                                  27   resulting in prejudice had already occurred at the time of removal.
                                  28          In light of the above, the court will award plaintiffs some of their attorney’s fees
                                                                                      4
                                              Case 4:21-cv-03682-PJH Document 15 Filed 08/02/21 Page 5 of 6




                                   1    incurred to obtain remand. In their reply, plaintiffs request $24,825 in such fees. Dkt. 12
                                   2    at 8. To support that request, plaintiffs filed the declaration of their counsel Dhaivat H.
                                   3    Shah (“Counsel Shah”). Dkt. 12-1. In it, Counsel Shah explains that he charges $750
                                   4    per hour and spent over 30 hours working on plaintiffs’ motion for reman d, including over
                                   5    26 hours researching the remand statutes, reviewing the notice of removal, and drafting
                                   6    plaintiffs’ motion. Id. ¶ 18. Counsel Shah has 23 years of experience. Id. ¶ 8.
                                   7             The court finds plaintiffs’ request for $24,825 in attorney’s fees unreasonable.
                                   8    Even assuming the reasonableness of Counsel Shah’s $750 per hour rate, the court
                                   9    struggles to see how an attorney with 23 years of experience requires 26 hours to
                                  10    prepare a motion for remand addressing a six-page notice of removal with such an
                                  11    obvious timing defect. The court also does not see any good reason for Counsel Shah’s
                                  12
Northern District of California




                                        decision to spend four hours on a reply in support of a then-unopposed motion. Id. ¶
 United States District Court




                                  13    18(c).
                                  14             Instead, the court finds that 12 hours represents a reasonable amount of time to
                                  15    prepare a motion for remand involving the complexity of the issues at hand. Accordingly,
                                  16    the court awards plaintiffs $9,000 in attorney’s fees.
                                  17   III.      The Court Denies the Motion for Sanctions
                                  18             The court understands that plaintiffs’ motion for sanctions is distinct from the
                                  19    request for attorney’s fees in their motion to remand. Unlike the attorney’s fees request,
                                  20    this motion asks for both monetary and non-monetary sanctions and seeks to hold
                                  21    Counsel Klein liable with plaintiffs on a joint and severable basis. Dkt. 13 at 9.
                                  22             The court denies plaintiffs’ motion for sanctions. As plaintiff themselves recognize,
                                  23    this court has “wide discretion in determining the appropriate sanctions for Rule 11
                                  24    violations.” Id. at 17. Thus, regardless of whether or not defendants and Counsel Klein
                                  25    violated Rule 11, the court finds that its award under the removal statutes will suffice to
                                  26    deter future abuse of the judicial process.4
                                  27

                                  28
                                        4 In their motion for sanctions, plaintiffs argue that “[a] simple reading of the removal
                                        statute reveals that Kahn and FPG’s Notice of Removal is time-barred.” Dkt. 13 at 13.
                                                                                        5
                                          Case 4:21-cv-03682-PJH Document 15 Filed 08/02/21 Page 6 of 6




                                   1                                        CONCLUSION
                                   2         For the above reasons, the court GRANTS plaintiff’s motion for remand and
                                   3   DENIES their motion for sanctions. The court directs the clerk to remand this action to
                                   4   the Santa Clara County Superior Court.
                                   5         IT IS SO ORDERED.

                                   6   Dated: August 2, 2021

                                   7                                              /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                   8                                              United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   They add that “[a]n objectively reasonable and competent attorney would have reviewed
                                       the statute, the FAC and the state court docket and quickly determined that there could
                                  28   be no diversity jurisdiction under 28 U.S.C. § 1441(b)(2).” Id. at 14. Ironically, this
                                       rhetoric belies the propriety of spending 30 hours to prepare the motion for remand.
                                                                                     6
